           Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 IT PORTFOLIO, INC., a Colorado Corporation

                            Plaintiff,

          -against-                                                 18 Civ. ___

 FACSIMILE COMMUNICATIONS INDUSTRIES,                               ECF Case
 INC., a Delaware Corporation; and
 ATLANTIC TECHNOLOGY INTEGRATORS, LLC,                              COMPLAINT
 a Delaware Limited Liability Company.

                             Defendants.

 ---------------------------------------------------------------X


        Plaintiff, IT Portfolio, Inc., by and through its attorneys, as its Complaint against

Defendants Facsimile Communications Industries, Inc. and Atlantic Technology Integrators, LLC,

states and alleges as follows:

                                                  PARTIES

1.      Plaintiff IT Portfolio, Inc. (“ITP”) is a corporation organized and existing under the laws

of the State of Colorado, with its principal place of business at 279 W. Sylvestor Place, Littleton,

Colorado 80129.

2.      Defendant Atlantic Technology Integrators, LLC (“ATI”), is a Delaware limited liability

company, with its principal place of business at 134 West 26 th Street, New York, New York 10001.

3.      Defendant Facsimile Communications Industries, Inc., (“Facsimile Communications”) is a

Delaware corporation, with its principal place of business at 134 West 26 th Street, New York, New

York 10001. Defendant Facsimile Communications Industries does business as “Atlantic

Tomorrow’s Office”.
           Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 2 of 11



                                  JURISDICTION AND VENUE

4.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1). Plaintiff is

incorporated under the laws of the State of Colorado. Defendants Facsimile Communications is

incorporated under the laws of Delaware, and Defendant ATI is organized under the laws of

Delaware. The value to the Plaintiff or the cost to Defendants of the relief requested herein exceeds

$75,000.

5.     Pursuant to 28 U.S.C. §1391(B) and (C) venue is proper in this district because Defendants

maintain their principal place of business within New York City.

                                  FACTUAL ALLEGATIONS

6.     Prior to 2009, ITP was the owner of certain software known as “Profit,” which allows for

the remote tracking of copiers and other office devices to monitor for maintenance and to facilitate

automatic shipping of supplies.

7.     In or about 2009, NER Data Products, Inc (“NER”) was the owner of certain print

management products designed to optimize data center infrastructure including software known

as “Printhelpline.”

8.     By agreement dated October 1, 2005, ITP and NER contracted to combine ITP’s Profit

software with NER’s Printhelpline software into a new product known as Print4 (the “Print4

Software”).

9.     By Software Development and Assignment Agreement dated January 1, 2009, (the

“Software Agreement”), ITP and NER refined agreements related to the Print4 Software.

10.    The Software Agreement obligated ITP to use its best efforts to develop, design and

integrate the Print4 Software, expanding and revising the design and providing maintenance and

training as necessary.




                                                 2
          Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 3 of 11



11.      The Software Agreement obligated NER to make monthly payments to ITP including

payment of development fees and an additional percentage compensation, subject, however to a

minimum of $21,500 per month, increasing by 8% on the first of each year.

12.      ITP invoiced NER monthly for the compensation owed upon the Software Agreement.

13.      In and after 2013, NER licensed the Print4 Software to Facsimile Communications for its

managed print services business.

14.      Facsimile Communications sublicensed the Print4 Software to end users to enhance its

sales of copier service and toner to the end users.

15.      Facsimile Communications paid to NER a monthly license fee to license the Print4

Software, which by October 2015 was approximately Seventy Thousand Dollars ($70,000) per

month.

16.      From 2013 and thereafter, Facsimile Communications maintained a relationship with ITP

including direct communications pertaining to software enhancements to the Print4 Software.

17.      In 2013, Facsimile Communications hired a management-level employee who had

previously been employed with NER as head of NER’s technology department, and in that role

became familiar with ITP and its development of the Print4 Software.

18.      As a result, from 2013 through 2015, Facsimile Communications had actual knowledge of

the commercial relationship between ITP and NER, including the Software Agreement and its

requirements.

19.      In May 2014, NER defaulted on its obligations to ITP.

20.      Section 1.11 of the Software Agreement provided that upon breach by NER, ITP could

elect to terminate further development services and that NER would then be responsible to pay to

ITP what the Software Agreement termed “Continuing Payments” of the monthly amounts owed




                                                  3
          Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 4 of 11



for the next 42 months.

21.     NER failed to cure the default, and on December 1, 2014, ITP declared a breach of the

Software Agreement and notified NER that ITP was electing to exercise the termination of services

and damage remedies in accordance with Section 11.1 of the Software Agreement.

22.     NER failed to pay the amounts owed on the Software Agreement prior to the termination

of services and failed to pay the Continuing Payments.

23.     ITP brought suit against NER in the District Court for the District of Colorado in January

2015.

24.     The Software Agreement restricted the sale of the Print4 Software and provided that any

purchaser would be liable for the Continuing Payments.

25.     On October 31, 2015, while the lawsuit was pending in Colorado, NER sold its managed

print services business, including the Print4 Software, to ATI.

26.     In the acquisition, ATI was acting as a strawman for Facsimile Communications.

27.     Facsimile Communications negotiated the acquisition of the Print4 Software.

28.     ATI was created weeks before the sale to be the purchaser.

29.     ATI was created and funded by the principals of Facsimile Communications.

30.     ATI immediately provided the Print4 Software to Facsimile Communications after the sale.

31.     ATI collects no license fees or royalties from Facsimile Communications.

32.     ATI has no employees and has no income or assets other than the assets acquired from

NER.

33.     Facsimile Communications hired the software engineers and Print4 support personnel from

NER at the time of the sale and pays their salaries.

34.     Facsimile Communications licenses the Print4 Software to its customers and collects




                                                 4
          Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 5 of 11



license fees.

35.     Facsimile Communications supports the Print4 Software and continues its managed print

services business and the managed print services business of NER, using the Print4 Software.

36.     Prior to completing the sale, Facsimile Communications received and studied copies of the

Colorado lawsuit and the Software Agreement.

37.     Facsimile Communications knew of the obligations of a purchaser to ITP in the Software

Agreement.

38.     Facsimile Communications knew that the obligations of a purchaser in the Software

Agreement were designed to compensate ITP for its part in the creation and development of the

Print4 Software.

39.     Facsimile Communications knew that the Software Agreement requires notice to ITP of

any sale of the Print4 Software.

40.     Facsimile Communications knew that ITP was the creator of the Print4 Software.

41.     Facsimile Communications knew that the Software Agreement required any purchaser of

the Print4 Software to compensate ITP for the Software.

42.     Facsimile Communications did not review the Software Agreement to determine the

obligations which it owed to ITP as purchaser of the Print4 Software.

43.     Facsimile Communications reviewed the Software Agreement only to determine whether

it could avoid the obligations to ITP after the purchase the Print4 Software from NER.

44.     The Software Agreement provided that NER was the owner of the Print4 Software, but

also provided ITP with continuing rights in the Print4 Software.

45.     Any unauthorized disclosure or transfer of the Print4 Software is prohibited by the

Software Agreement.




                                                5
         Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 6 of 11



46.    Facsimile Communications and NER kept the sale of the Print4 Software secret from ITP.

47.    Facsimile Communications and NER jointly participated in the unauthorized transfer of

the Print4 Software.

48.    Facsimile Communications refused to pay the 42 months of Continuing Payments to ITP.

49.    Facsimile Communications structured the Print4 sale with a strawman to defraud ITP.

50.    Facsimile Communications copied and re-branded the Print4 Software structure and code

and claimed the copied structure and code was its own creation, free of the rights of ITP.

                             FIRST CLAIM FOR RELIEF
            (Breach of Contract – Against ATI and Facsimile Communications)

51.    Plaintiff ITP incorporates the allegations in the previous paragraphs as if fully and

completely set forth herein.

52.    The Software Agreement is a valid and existing contract.

53.    NER obtained its rights to the Print4 Software through the Software Agreement.

54.    NER had no right to the use of the Print4 Software outside of the Software Agreement.

55.    Similarly, the Software Agreement contained obligations of any purchaser of the Print4

Software.

56.    The Software Agreement could not be severed from the Print4 Software in the sale of the

Software, such a sale being an unauthorized transfer of the Print4 Software.

57.    The terms of the Software Agreement obligating, in part, any purchaser of the Print4

Software to make Continuing Payments to ITP, was an offer capable of acceptance by the

acquisition of the Print4 Software.

58.    Facsimile Communications accepted the obligations within the Software Agreement by

acquiring the Print4 Software.

59.    Facsimile Communications purchased the Print4 Software from NER, using ATI as a straw



                                                6
         Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 7 of 11



man.

60.    Facsimile Communications is the real party in interest in the purchase of the Print4

Software.

61.    Facsimile Communications is liable to ITP for the obligations of a purchaser in the

Software Agreement.

62.    The Software Agreement requires that a buyer of the Print4 Software pay to ITP 42 months

of Continuing Payments, calculated as 5% of all gross sales of Print4 and derivative products,

subject to an annually-increasing minimum monthly payment provision.

63.    Facsimile Communications purchased the Print4 Software together with the managed print

services customers of NER.

64.    Facsimile Communications hired the Print4 software engineers from NER so that it could

continue to maintain and improve Print4.

65.    Facsimile Communications is continuing the managed print services business of NER.

66.    Facsimile Communications and ATI defrauded ITP by structuring its purchase of the Print4

Software to deprive ITP of payment for creating and developing Print4.

67.    ATI and Facsimile Communications paid substantially less for the Print4 Software than the

product is actually worth.

68.    ATI is a successor to the Software Agreement.

69.    Facsimile Communications is a successor to the Software Agreement.

70.    ITP has made demand on ATI and Facsimile Communications for payment of the unpaid

payments required by the Software Agreement, and to begin reporting its monthly gross sales of

Print4 and derivative products.

71.    ATI and Facsimile Communications have refused to make payments to ITP or to report




                                               7
           Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 8 of 11



Facsimile Communications’s gross monthly sales to ITP.

72.       ATI and Facsimile Communications have breached their contractual obligations.

73.       ATI and Facsimile Communications are liable to ITP for the continuing payments required

of a purchaser under the Software Agreement.

          WHEREFORE, Plaintiff ITP prays for judgment against ATI and Facsimile

Communications, on its First Claim for Relief for Breach of Contract, in an amount to be

determined at trial, together with costs, interest, expert fees, attorney fees, and such other and

further relief as this Court may deem proper.

                               SECOND CLAIM FOR RELIEF
                    (Implied Contract – Against Facsimile Communications)

74.       Plaintiff ITP incorporates the allegations in the previous paragraphs as if fully and

completely set forth herein.

75.       In the Software Agreement, NER and ITP agreed to mutual rights and obligations

pertaining to the Print4 Software.

76.       Facsimile Communications purchased the Print4 Software with full knowledge of the

Software Agreement.

77.       The Software Agreement provides that any purchaser of the Print4 Software will be bound

by the obligation to make Continuing Payments to ITP.

78.       The Software Agreement provides that the Print4 Software cannot be transferred free of

the Software Agreement without the approval of ITP.

79.       Facsimile Communications joined NER in refusing to provide notice to ITP of the sale of

Print4.

80.       Facsimile Communications did not obtain the consent or approval of ITP to the sale of

Print4.



                                                 8
         Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 9 of 11



81.    Facsimile Communications impliedly assumed the obligations of a purchaser under the

Software Agreement.

82.    Facsimile Communications bought the Print4 Software subject to the obligations in the

Software Agreement.

83.    The reasonable value of the development and ownership of the Print4 Software is not less

than the amount of compensation payable to ITP as provided in the Software Agreement.

84.    In acquiring the Print4 Software, Facsimile Communications became liable to ITP, its

creator, for the cost of creating and developing the Print4 Software.

85.    Based upon an implied contract, Facsimile Communications is liable to ITP for the unpaid

portion of the Software Agreement or the reasonable value of the benefit derived by Facsimile

Communications in obtaining the Print4 Software and developing the Software.

       WHEREFORE, Plaintiff ITP prays for judgment against Facsimile Communications, on

its Second Claim for Relief for Breach of Implied Contract, in an amount to be determined at trial,

together with costs, expert fees, interest, attorney fees, and such other and further relief as this

Court may deem proper.

                              THIRD CLAIM FOR RELIEF
                 (Unjust Enrichment – Against Facsimile Communications)

86.    Plaintiff ITP incorporates the allegations in the previous paragraphs as if fully and

completely set forth herein.

87.    NER contracted with ITP for the creation and development of the Print4 Software, in

exchange for monthly payments to ITP during and after ITP’s development services.

88.    NER made the required payments under the Software Agreement for five years before

defaulting.




                                                 9
           Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 10 of 11



89.       NER sold the Print4 Software to Facsimile Communications, without compensating ITP

for the remaining amounts due.

90.       Facsimile Communications purchased the Print4 Software with full knowledge of the terms

of the Software Agreement, and with knowledge that as a purchaser of Print4, Facsimile

Communications was obligated to make payments to ITP.

91.       Facsimile Communications purchased the Print4 Software with knowledge that the Print4

Software could not be sold free of the Software Agreement without the approval of ITP.

92.       Facsimile Communications purchased the Print4 Software without notice to or knowledge

of ITP.

93.       Facsimile Communications received the Print4 Software and retains the benefit of

ownership.

94.       It would be unjust for Facsimile Communications to retain the benefits of the Print4

Software without paying the amounts owed to ITP for its creation.

95.       Facsimile Communications is liable to ITP for the unpaid portion of the amounts required

to be paid to ITP by the Software Agreement.

96.       Facsimile Communications holds the money withheld from NER and the license fees

received under a constructive trust for ITP.

97.       The value of the Print4 Software acquired by Facsimile Communications exceeds the

amounts due to ITP under the Software Agreement.

          WHEREFORE, Plaintiff ITP prays for judgment against Facsimile Communications, upon

its Third Claim for Relief for Unjust Enrichment, in an amount to be determined at trial, together

with costs, expert fees, interest, attorney fees, and such other and further relief as this Court may

deem proper.




                                                 10
         Case 1:18-cv-09586-GBD Document 1 Filed 10/18/18 Page 11 of 11



                                DEMAND FOR A TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury in this action.



        Dated: New York, New York
               October 18, 2018
                                                LAW OFFICE OF MARISA RAUCHWAY
                                                SVERDLOV, LLC


                                                By: /s/ Marisa Rauchway Sverdlov
                                                Marisa Rauchway Sverdlov
                                                320 West 37th Street, 12th Floor
                                                New York, NY 10018
                                                Tel: (973) 826-4098
                                                mrauchway@rauchwaylaw.com

                                                Robert C. Podoll (pro hac vice admission
                                                pending)
                                                Robert A. Kitsmiller (pro hac vice admission
                                                pending)
                                                Podoll & Podoll, P.C.
                                                5619 DTC Parkway, Suite 1100
                                                Greenwood Village, Colorado 80111
                                                Tel: (303) 861-4000
                                                Rob@podoll.net
                                                Bob@podoll.net

                                                Attorneys for Plaintiff




                                               11
